Citation Nr: 0939408	
Decision Date: 10/19/09    Archive Date: 10/28/09

DOCKET NO.  06-31 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for focal seizures, to 
include as a residual of a head injury during service, or as 
secondary to the service-connected disabilities of depressive 
disorder, organic brain disorder and dementia.

2.  Entitlement to service connection for the residuals of a 
cerebrovascular accident, to include as a residual of a head 
injury during service, or as secondary to the service-
connected disabilities of depressive disorder, organic brain 
disorder and dementia.

3.  Entitlement to compensation under 38 U.S.C. § 1151 for 
the residuals of sinus surgery.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The Veteran's active military service extended from January 
1961 to January 1981.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  That rating decision, in part, 
denied service connection for focal seizures.  

In July 2009, a hearing was held before the undersigned 
Acting Veterans Law Judge who was designated by the Chairman 
to conduct that hearing, pursuant to 38 U.S.C.A. § 7107(b) 
(c) (West 2002).  The issue addressed at the hearing was only 
service connection for focal seizures.  

A May 2005 rating decision denied service connection for a 
stroke, cerebrovascular accident, and denied entitlement to 
compensation under 38 U.S.C. § 1151 for the residuals of 
sinus surgery.  The Veteran timely appealed this rating 
decision.  On his March 2009 substantive appeal, VA Form 9, 
the Veteran requested a hearing before the Board at the local 
VA office, a Travel Board hearing.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND


As noted above, in a May 2005 rating decision the RO denied 
entitlement to a stroke, and denied entitlement to 
compensation under 38 U.S.C. § 1151 for the residuals of 
sinus surgery.  The Veteran timely appealed this rating 
decision.  On his March 2009 substantive appeal, VA Form 9, 
the Veteran requested a hearing before the Board at the local 
VA office, a Travel Board hearing, with respect to these two 
issues.  

While the Veteran was accorded a hearing in July 2009 on the 
issue of service connection for focal seizures, he has not 
been accorded the requested hearing on the two remaining 
issues.  Accordingly, the case must be remanded so that the 
veteran can be accorded the opportunity to receive the 
hearing he has requested. 

Accordingly, the case is REMANDED for the following action:

The RO must schedule the veteran for 
the requested Travel Board hearing 
before the Board at the RO.  The 
veteran and his representative must be 
provided proper notice of the date and 
time of the scheduled hearing and the 
notification must be documented in the 
claims file.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




